DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 3/30/21, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claims will not be interpreted under 35 U.S.C. 112(f). 
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. 
Applicants argue that the “two beam expanders are not arranged within the backlight illumination device” in the prior art of record.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the beam expanders are arranged within the illumination device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully notes that the claims as currently presented do not require any further specifics or limitations as to how the elements are arranged within the backlight illumination device.  As such, the entire device, as shown in figures 2 and 20, is taken to be the backlight illumination device.  

Virta discloses a light source configured to provide a light beam (a beam is provided via the micro display 22).  As shown in figures 18 and 20, the light is generated via light source 25 within the optical engine 20.  The light source can be an LED, specifically a white LED.  Figure 18 shows the specifics of the optical engine as used in figure 20.  Light is generated via the light source 25 for both the projection and virtual display modes.  As such, the examiner respectfully disagrees that the LED is not used in the virtual display mode.
In regards to claim 11, Applicants argue that Virta does not disclose “that the display device is a holographic display device.”  The Examiner respectfully disagrees.  The claims lack further specifics or limitations as to what constitutes a “holographic display: or “holographic image.”  As such, the claims are being interpreted herein with their broadest reasonably interpretation consistent with the specification.  
Virta discloses a light modulator configured to modulate incident light to present a holographic image. The micro-display 22 provides functionality to provide virtual images which are considered to be holographic images in that they provide a dimensionality when utilized in a dual view configuration, e.g. figure 12.  Further, the micro-display may be a LCD panel, or an array of micromechanically movable mirrors which modulates the input light to present the image with dimensionality (see pages 8-9, 13, 18).  Since the claims lack further details or specifics as to what constitutes a “holographic image” the virtual images of Virta with dimensionality meet the limitations as currently claimed.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-11, 13, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Virta et al. (WO 2008/071830).
Consider claim 1, Virta et al. disclose (e.g. figures 2 and 20) a backlight illumination device comprising: 
a light source configured to provide a light beam (a beam is provided via the micro display 22); 
a first beam broadener (14, intermediate grating) configured to broaden the light beam in a first direction (beam is expanded in the Sz direction), and 
output the broadened light beam as white light (white light can be used for the display) (see page 19); and 
a second beam broadener (16, output grating) configured to

output the broadened white light as surface light (see figure 2 and pages 8-9, 19).
Consider claim 2, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein the first beam broadener comprises a grating element, where the second beam broadener comprises a grating element (elements 14 and 16 are gratings) (see pages 8-9).
Consider claim 3, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein the grating element of the first beam broadener and of the second beam broadener is designed as a volume grating (elements 14 and 16 are volume gratings) (see pages 8-9).
Consider claim 4, Virta et al. disclose (e.g. figures 2 and 20) a backlight, further comprising a light path change member located between the light source and the first beam broadener (see figure 20, prism 380 can be located between the micro display 22 and the intermediate grating 14) (see pages 20-21).
Consider claim 6, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein the first beam broadener comprises a hologram on which parallel light is recorded (see figure 2, the grating can be a volume hologram grating.  The light incident/reconstructed light is parallel so that parallel light would be recorded) (see pages 8-9).
Consider claim 7, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein an anamorphic broadening of the light beam is realized by the first beam broadener and 
Consider claim 8, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein the light beam coming from the light source hits the first beam broadener at a specifiable angle of incidence, which is not smaller than 70° (see figure 20, due to the wedge prism 380, the angle of incidence from the micro display 22 to the beam expander is greater than 70°) (see pages 8-9, 19).
Consider claim 9, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein one of the grating elements is designed such that it has the function of a field lens (the grating is considered to function as a field lens in that it guides light to be viewed by a user), in addition to its function as a broadening element (see pages 8-9).
Consider claim 10, Virta et al. disclose (e.g. figures 2 and 20) a backlight, wherein a wedge-shaped light waveguide device (380, wedge prism) is provided for illuminating the first beam broadener (14, intermediate grating), where the first beam broadener is attached to the side of the wedge-shaped light waveguide device which is situated substantially perpendicular to its light entry surface (one of the edges of the wedge prism is perpendicular to the beam expanding device 10) and serves to broaden the light beam which is emitted by the light source (light is expanded via the intermediate grating 14) (see pages 20).
Consider claim 11, Virta et al. disclose (e.g. figures 2 and 20) a holographic display device comprising:
A light source configured to provide a light beam (a light beam is provided by micro display 22)

broaden the light beam in a first direction (beam is expanded in the Sz direction), and 
output the broadened light beam as white light (white light can be used for the display) (see page 19),
a second beam broadener (16, output grating) configured to:
broaden the white light emitted from the first beam broadener in a second direction perpendicular to the first direction (light emitted from intermediate grating 14 is broadened in the Sy direction via output grating 16), and
output the broadened white light as surface light (see figure 2)
a light modulator configured to modulate incident light to present a holographic image (The micro-display 22 provides functionality to provide virtual images which are considered to be holographic images in that they provide a dimensionality when utilized in a dual view configuration, e.g. figure 12.  Further, the micro-display may be a LCD panel, or an array of micromechanically movable mirrors which modulates the input light to present the image with dimensionality.) (see pages 8-9, 13, 18).
Consider claim 13, Virta et al. disclose (e.g. figures 2 and 20) a holographic display device, wherein the first beam broadener comprises a grating element, where the second beam broadener comprises a grating element (elements 14 and 16 are gratings) (see pages 8-9).
Consider claim 14, Virta et al. disclose (e.g. figures 2 and 20) a holographic display device, wherein the first beam broadener comprises a hologram on which parallel light is recorded (see figure 2, the grating can be a volume hologram grating.  .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virta (WO 2008/071830) in view of Mukawa et al. (7,936,519).
Consider claim 5, Virta et al. does not explicitly disclose a backlight, wherein the light comprises a first light source configured to emit light having a first wavelength, a second light source configured to emit light having a second wavelength different from the first wavelength, and a third light source configured to emit light having a third wavelength different from the first wavelength and the second wavelength. Virta et al. and Mukawa et al. are related as display devices.  Mukawa et al. disclose (e.g. figure 9) a backlight, wherein the light comprises a first light source configured to emit light having a first wavelength, a second light source configured to emit light having a second 
Consider claim 12, Virta does not explicitly disclose a deflection unit configured to two-dimensionally control a position to which the holographic image is focused. Virta et al. and Mukawa et al. are related as display devices.  Mukawa et al. disclose (e.g. figure 9) a deflection unit (253, scanning section) configured to two-dimensionally control a position to which the holographic image is focused (the scanning section 253 provides for horizontal and vertical scanning.  By scanning, the parallel beams are converted into a kind of two-dimensional image, resulting in the generation of a virtual image) [col. 19, line 47 to col. 20, line 35]. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the light source of Virta, to include the scanner configuration as taught by Mukawa, in order to utilize a scanning means to reduce the size of the device thereby providing design options.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872